DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
The following is a second Non-Final Office Action for application 15/334,915. In response to the Examiner's communication of December 28, 2020, Applicant on April 28, 2021 cancelled claims 19 and 20.   Claims 7 and 8 are cancelled. Claims 1-21 are pending in this application and are rejected below.   

This second non-final office action clarifies the teaching of the Motoyama US 2016/0,216,106 A1 , referred to as Motoyama ––(~106) hereon. 


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 08, 2020 has been entered.


Information Disclosure Statement
Information Disclosure Statements (IDS) were submitted with the application filed on  December 11, 2020  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Claims 1-6, 9-18, and 21 are pending in this application.

The Applicant canceled claims 19 and 20.  The Applicant’s arguments are persuasive regarding claims 19-20, thus, the 35 U.S.C. 101 rejection is moot. The 35 U.S.C. 101 is withdrawn.

The claims  1-6, 9-14, 17-18, and 21 are rejected under 35 U.S.C. 102. 

The claim 15 is rejected under 35 U.S.C. 103..


Response to Arguments

Applicant’s arguments filed on December 08, 2020, have been fully considered but they are not persuasive and/or are moot in view of the revised rejections. Applicant’s arguments will be addressed herein below.


Claim Rejections under 35 U.S.C. §102 

On pages 10 -12, Applicant submits, “… A. Independent claims 1 and 5 patentably distinguish the cited references. Motoyama does not teach or suggest all limitations of claim 1. Specifically, , "determining, from the dimensions of each of the plurality of parcels, combined dimensions reflecting a total needed storage capacity of  the storage receptacle at the time for containing the plurality of parcels; comparing dimensions of the storage receptacle to the combined dimensions reflecting the total needed storage capacity; and in response to determining that the dimensions of the storage receptacle are insufficient for holding the combined dimensions of the plurality of parcels to be delivered to the storage receptacle at the time, notifying at least one of the one or more delivery carriers one or more of the plurality of parcels are not to be delivered to the storage receptacle during the time ..." As explained below, Motoyama does not teach these features.” …  The Office Action contends that Motoyama teaches a digital locker delivery system capable of identifying which locker is the best fit for a package. (See Office Action at p. 16). However, as the Office Action admits, Motoyama's locker determination involves a comparison between parameters of a single parcel and several different lockers that may be selected. Motoyama's approach is to identify, from among the available options (i.e., the several different lockers), which would be the right locker for a single package (Motoyama at Paras. [0146]-[0152]).  … In contrast to Motoyama's single-package-multiple-locker approach, the method recited in claim 1 involves a comparison between "combined dimensions" of a "plurality of parcels" to "dimensions" of a single "storage receptacle." Particularly, claim 1 is not directed to determining which locker a given parcel should be assigned to. Instead, claim 1 is directed to determining whether a given storage receptacle is capable of holding multiple parcels (e.g., to be delivered during a single delivery) by determining the combined dimensions of the multiple parcels and comparing the combined dimensions of the multiple parcels to the known dimensions of the given storage receptacle.  Motoyama does not teach or suggest a comparison between "combined dimensions" of a "plurality of parcels" to "dimensions" of a single "storage receptacle," as recited in claim 1. In fact, the Office Action admits that "Motoyama fails to teach '...the multiple parcels..."' (Office Action at p. 44).  Thus, Motoyama does not disclose at least the limitations of claim 1 quoted above.  Accordingly, withdrawal of the §102 rejection of claim 1 is respectfully requested. and
Claim 5, as presented, distinguishes Motoyama for reasons that should be appreciated from the foregoing. Accordingly, withdrawal of the §102 rejection of claim 5 is also respectfully requested.”

Examiner respectfully disagrees. The claims 1 and 5 are rejected under 35 U.S.C. 102 by Motoyama (US 2916.0216,106 A1). Specifically, Motoyama (`106) teaches checking whether the identified locker is large enough to hold the package. If the identified locker is indeed large enough, then the delivery system may use the identified locker for storing the package. However, if the identified locker is too small, or otherwise not suitable for storing the package, then the delivery system may try to find a more suitable locker compartment at some other location., Moyotama –(~106) [0179] –[0180]. and  Motoyama –(~106) teaches sensors may collect two or more dimensions  (combined dimensions ) of the package. For example, if a package is a box, then the sensors may collect a height, a width, and a length of the package, although some of those dimensions may not be available to some sensors. Motoyama [0113], [0117], [0229].   Motoyama –(~106) teaches more than one package are stored in a locker compartment., Motoyama –(~106) [0117],[0216]. The claims 1-6, 9-14, 16-18, 21  are rejected under 35 U.S.C. 102 as anticipated by Motoyama (US 2916.0216,106 A1)., see below.


Applicant submits, “B. Dependent claims 2-4, 10-14, 16-18, and 21 patentably distinguish the cited references. Claims 2-4, and 21 each depend either directly or indirectly from claim 1, which distinguishes the cited references as discussed above. Claims 10-14 and 16-18 each depend directly or indirectly from claim 5, which distinguishes the cited references as described above. Because each of claims 2-4, 10-14, 16-18, and 21 depend either directly or indirectly from a base claim that distinguishes the cited references, claims 2-4, 10-14, 16-18, and 21 distinguish the cited references for at least the same reasons as the base claims. Accordingly, withdrawal of the rejections of claims 2-4, 10-14, 16-18, and 21 under §102 is respectfully requested.”

Examiner asserts the claims  2-4,15, 21, are dependent on claim 1,  and further narrow the limitations of claim 1.  The claims 6,9-18 are dependent on claims 5, and further narrow the limitations of claim 5. Examiner asserts the independent claims, 1 and 5 are rejected under 35 U.S.C. 102 as anticipated by Motoyama (US 2016/0216,106 A1)., see below.

On pages 9-12, Applicant submits, “B. Independent claim 5 patentably distinguishes Motoyama and any combination of the cited references. Motoyama does not teach or suggest “in response to determining that dimensions of the storage receptacle are insufficient for holding combined dimensions of the plurality of parcels to be delivered to the storage receptacle, notifying at least one of the one or more delivery carriers one or more of the plurality of parcels are not to be delivered to the storage receptacle during the time."  As amended by claims 5.”… and “… in rejecting cancelled claim 8 , the Office Action concedes that Motoyama does not teach or suggest as the Office Action admits, Motoyama does not teach or suggest "instructing at least one of the one or more delivery carriers to postpone delivery" of "multiple parcels." It follows that the Office Action would concede that Motoyama does not teach or suggest the limitations of amended claim 5, such as "notifying at least one of the one or more delivery carriers one or more of the plurality of parcels are not to be delivered." Thus, Motoyama does not teach every limitation of claim 5….” and “… Even if one of ordinary skill would have been led to combine the cited references in some manner, the record does not support that any such combination would have taught or suggested the quoted language of amended claim 5.  For at least these reasons, withdrawal of the rejection of claim 5 is respectfully requested. …”


Examiner respectfully disagrees.  Examiner asserts the limitations of claim 5 are rejected under 35 U.S.C. 102 as anticipated by Motoyama (US 2916.0216,106 A1)., see below.

B. Dependent Claims 6, 9, 15, 20 patentably distinguish the cited references. 

Claims 6 and 9 depend directly from Independent claim 5. Claim 15 depends directly from independent claim 1. Claim 20 depends directly from independent claim 19. Because claims 6, 9, 15, and 20 each depend directly from a base claim that distinguishes the cited references, as described above, each of claims 6, 9, 15, and 20 distinguish the cited references for at least the same reasons as the independent base claims from which they depend. Accordingly, withdrawal of the rejections of claims 6, 9, 15, and 20 under § 103 is respectfully requested


Examiner respectfully disagrees the Applicant’s arguments.  Examiner asserts the claims  6, 9, 15, 20, are dependent on claim 5,  and further narrow the limitations of claim 5.  Examiner asserts the independent claim 5 are rejected under 35 U.S.C. 102 as anticipated by Motoyama (US 2916.0216,106 A1).  The dependent claims  6, 9, 15, 20, further narrow the limitations of claim 5,  and thus the claims 6, 9, 15, 20,  are rejected for similar reasons to claim 5 , see below.

Examiner submits, Applicant has cancelled claim 20. Therefore, any arguments regarding claim 20 are moot.


Examiner submits claim 15 is rejected under 35 U.S.C. 103 as obvious. unpatentable over Motoyama  (2016/0,216,106 A1) , Motoyama (`106)  hereon,  in view of  Levy (US 2-16/0,098,679 A1) and Van Rysselberghe (US 2011/0130134 A1).  Motoyama (~106) teaches sensors (cameras) may be configured to collect information from users, objects positioned in front of the sensors, or objects placed inside locker compartments.  Levy teaches extracting, comparing, identifying, recognizing user information from photographs. It would have been obvious to combine before the effective filing date to combine collecting information from sensors, such as cameras, to confirm the correct item was placed in the digital locker, as taught by Motoyama, with photographs, as taught by Levy to effectively identify the location of the items to register the intended recipient for future services, Levy [column 18 lines 38-39]. Van Rysselberghe teaches video record of a person entering a premises to deliver goods or to render services. It would have been obvious to combine before the effective filing date the use of location data gathered from photographs and physical locations collected by cameras,  as taught by Motoyama (~106 ) and Levy  with  global positioning system (gps) data of vault/locker, as taught by Van Rysselberghe to automatically provide a delivery location to the vendor or a delivery person, Van Rysselberghe [080].


Claim Rejections under 35 U.S.C. §103 

On pages 12-14 , Applicant submits, “CA. Independent claim 19 patentably distinguishes the cited references.  The combination of Motoyama and LuxerOne does not teach or suggest each limitation of claim 19. Specifically, without acceding to the propriety of the rejection and for the purposes of expediting prosecution, the method of claim 19 includes, "transmitting, during the time of delivery and to a remote computing device associated with an intended recipient of the parcel, the video of 
the delivery carrier delivering the parcel, wherein the remote computing device is remote from the storage receptacle and the transmitting comprises transmitting the video of the delivery to the remote computing device via one or more communication networks; following the transmitting of the video of the delivery carrier delivering the parcel into the storage receptacle, receiving from the remote computing device associated with the intended recipient of the parcel a digital signature input by the intended recipient to the remote computing device during the time of delivery by which the intended recipient acknowledges receipt of the delivery to the storage receptacle that is remote from the remote computing device." As explained below, neither Motoyama nor LuxerOne teach these features. …” and “…The Examiner appears to analogize inputting the access code disclosed in Motoyama to receiving a digital signature, though this is not the case. (See Office Action at p. 54)…” as neither Motoyama nor LuxerOne would have taught or suggested the quoted limitations of claim 19, no combination of the references would have taught or suggested at least these limitations of claim 19. “ and withdrawal of the §103 rejection of claim 19 is respectfully requested. 


Examiner respectfully acknowledges the Applicants arguments. Applicant cancelled claim 20. Thus, the arguments regarding claim 20 is moot.


Claim Rejections under 35 U.S.C. §101 

The Applicant withdrew the claims 19 and 20. Thus, the Applicant’s arguments are persuasive regarding claims 19-20, thus, the 35 U.S.C. 101 rejection is moot. The 35 U.S.C. 101 is withdrawn for claim 19 and 20.


Claim Rejections - 35 USC § 102


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-6, 9-14, 16-18, 21  is/are rejected under 35 U.S.C. 102(a)(2) as being by  Motoyama (US 2016/0,216,106 A1), Motoyama  (~106). 

Regarding Claim 1, 
A system for securing delivery of parcels, the system comprising:  a storage receptacle having an electronically-controlled locking mechanism, the storage receptacle comprising a wireless interface, and one or more first processors, and at least one first storage medium comprising instructions which, when executed by the one or more second processors, cause the one or more first processors to carry out a first method comprising:  

Motoyoma  –(~106) teaches a system architecture, of a digital locker system delivery system. FIG. 1 is a block diagram that depicts example architecture of a digital locker delivery system (delivery system) 10. Digital locker delivery system 10 may be configured to allow lockers in a digital locker facility 110 to communicate, via one or more computer networks 155. Locker facility manager 192 and/or databases 194 may be used to manage digital lockers of digital locker facility 110. Digital locker 122 may communicate with a locker sensor (LS) 124 and a locker controller (LC) 126; a digital locker 132 may communicate with a locker sensor 134. Motoyama (`106)  [029], [063]- [084], [Figure 1],[Figure 2]


receiving an access code for facilitating unlocking of the electronically-controlled locking mechanism of the storage receptacle, in response to confirming validity of the received access code, unlocking the electronically-controlled locking mechanism, detecting whether one or more expected parcels  determining that one or more expected parcels are  within the storage receptacle, wherein detecting whether  one or more expected parcels are  within the storage receptacle comprises:

Motoyama –(~106)  teaches controlled access to a locker compartment, Motoyama [072].; Motoyama –(~106) Once the purchase transaction is completed, the buyer may receive a purchase-confirmation message. The message may include a physical address of the digital locker facility 110 and an access code for a particular digital locker compartment, in which the pair of tickets will be delivered, and from which the pair of tickets may be picked up/retrieved.  Motoyama –(~106) [072], [074], [083].

Motoyama –(~106) teaches authenticating credential, and validating the credentials, Motoyama –(~106) [0100],[0103]. 

Motoyama –(~106) teaches sensors may collect two or more dimensions of the package. For example, if a package is a box, then the sensors may collect a height, a width, and a length of the package, although some of those dimensions may not be available to some sensors. Motoyama [0113], [0117].

Motoyama (~106) discloses upon receiving the access code, the locker controller may unlock the locker, and, in step 816, open the door of the locker, Motoyama [0237],;  Motoyama (~106 ) teaches in step 801 , a locker sensor detects that a package has been placed in a digital locker, and communicates that to the locker controller [0239], [Figure 10].

detecting one or more identifying parameters of contents of the storage receptacle, and 

Motoyama –(~106)  teaches if the sensors determine that there are two boxes stored in the compartment, and one box is placed on the top of the other box, then the sensors may determine a size of each of the boxes, and transmit the information … to a locker controller. Motoyama –(~106) [0117]., Motoyama –(~106)  teaches reading of the dimensions of a package may be obtained  using a variety of sensors. Motoyama –(~106)  [050], [052], [060].

Motoyama –(~106)  [0236] teaches once physical characteristics of a package and dimensions of available locker compartments are received, or otherwise obtained, locker manager 1104 may use them to determine the best-fit locker for the package, Motoyama –(~106)  [0236].. Motoyama –(~106)   [0239] teaches in step 801 , a locker sensor detects that a package has been placed in a digital locker, and communicates that to the locker controller. A locker sensor may detect that weight readings obtained from the digital locker and one or more locker sensors may detect that an object has been placed in a locker compartment, determine physical dimensions of the object, and send data representing the physical dimensions of the object to a locker controller, which in turn, can communicate the data to locker manager 1104. Motoyama –(~106)   [239]; Motoyama –(~106)  [0236],[0239], [Figure 10].

in response to determining that the one or more identifying parameters of the content of the storage receptacle match expected identifying parameters for the one or more expected parcels, determining that one or more expected parcels are within the storage receptacle; and

Motoyama –(~106)   [0239] teaches in step 801 , a locker sensor detects that a package has been placed in a digital locker, and communicates that to the locker controller. A locker sensor may detect that weight readings obtained from the digital locker and one or more locker sensors may detect that an object has been placed in a locker compartment, determine physical dimensions of the object, and send data representing the physical dimensions of the object to a locker controller, which in turn, can communicate the data to locker manager 1104. Motoyama –(~106) , [239], [0290].


Motoyama –(~106)  discloses In step 1188, locker manager 713 receives sensor data from locker controller 715, and verifies whether the sensor data ( corresponding to data representing physical characteristics) indicates that an object was placed in the locker, and if so, whether the object is the package intended for the locker. If the data representing physical characteristics indicate that an object was placed in the locker, then locker manager 713 may compare the data representing physical characteristics of the object with reference data (obtained from for example, an intermediary 714) and representing physical characteristics of the package to determine whether the deposited object is indeed the intended package., Motoyama –(~106)  [0307]; If data representing physical characteristics received from locker controller 715 matches the reference data representing physical characteristics for the package within a certain tolerance, then locker manager 715 may conclude that the package was indeed delivered to the digital locker.; Motoyama –(~106)  [0309],  Motoyama –(~106)  [0307] –[0309].


Motoyama –(~106)  teaches  Locker sensor 124 (134, 144) may be a programmable unit implementing one or more optical sensors, magnetics sensors, weight sensor, and the like. Locker sensor 124 (134, 144) may be configured to determine a size, a weight, an appearance and other characteristics of an item deposited in a locker compartment.… Moyotoma –(~106) [010], [073], [054], [055], 



in response to detecting that the one or more expected parcels are within the storage receptacle, locking the electronically-controlled locking mechanism; 

Motoyama –(~106)  discloses in step 1188, locker manager 713 receives sensor data from locker controller 715, and verifies whether the sensor data ( corresponding to data representing physical characteristics) indicates that an object was placed in the locker, and if so, whether the object is the package intended for the locker., Motoyama –(~106)  [0307].; Motoyama –(~106)  discloses In step 942, locker controller 715 receives a signal from locker sensor 717 indicating that the door of the locker has been closed, and locks the door of the locker. Motoyama –(~106)  [0313]., Motoyama –(~106)  [0307]-[0313], [0353], [Figure 6].

Motoyama –(~106)  teaches  sensor readings provided by a digital locker may also be used to determine whether a package was deposited in a locker compartment… Moyotoma –(~106) [010], [054], [055]. 

Motoyama (~106 ) teaches the door of the locker compartment has been closed, and sends a signal to the locker controller 715  to indicate the locker was closed. …. In response to receiving the signal, controller 715 causes a locker compartment 716 to lock the door of the locker. Moyomota ‘106 [0264]-[0267], [Figure 7]. 

at least one computing device configured to generate an access code and to transmit the access code via at least one network, at least one computing device comprising one or more; 


Motoyama –(~106)  discloses teaches the message may also include a timestamp indicating the date/time when the locker sensor 1202 detected that the package was deposited in the compartment. The message may also include information about the digital locker, such as an identifier of the digital locker, instructions for retrieving the package from the compartment, an access code for accessing the compartment, and the like., Motoyama –(~106)  [0246], [Figure 10].
Motoyama –(~106)  discloses in step 1214, seller 1102 sends an access code for a digital locker to a buyer 1255. The access code may be used by buyer 1255 to open up the digital locker to retrieve the package from the locker.,  Motoyama –(~106)   [0326], [083],[098].

Motoyama –(~106)   [0280],[Figure 12 ] teaches for the purpose of explaining the example depicted in FIG. 12, it is assumed that the package has been already stored in a digital locker, and the information about the digital locker and the access code to access the digital locker have been provided to seller 1102.; Motoyama –(~106)  [0283] In step 1214, seller 1102 sends an access code for the digital locker to buyer 1255. The access code may be used by buyer 1255 to open up the digital locker to retrieve the package from the locker. The access code may be pin number, and alpha-numerical string, or other data that buyer 1255 may use to open up the digital locker. , Motoyama –(~106)   [0280], [0283],[Figure 12].


second processors and at least one second storage medium comprising instructions which, when executed by the one or more second processors, cause the one or more second processors to carry out a second method comprising: 

Motoyama –(~106)   discloses  a digital locker architecture and FIG. 7 is a block diagram that depicts a process of identifying a best-fit locker compartment for a package., Moyotoma [0152], [Figure 7], [Figure 1], [Figure 2].


Moyotoma [Figure 1], [063] discloses FIG. 1 is a block diagram that depicts example architecture of a digital locker delivery system 10. Moyotoma [0065]-[067],[Figure 1] teaches Digital locker delivery system 10 may be configured allow lockers in a digital locker facility 110 to communicate, via one or more computer networks 155, with one or more sellers 172, 174, and one or more buyers 182, 184. Moyotoma [Figure 5], [0116]-[0120] teaches making arrangements  for delivering the goods to a digital locker, the intermediary 500 may  notify the seller the item has been deposited in the locker and notifies the buyer.


receiving, from one or more delivery carriers, dimensions of a plurality of parcels to be delivered to the storage receptacle during a time, in response to determining that dimensions of the storage receptacle are insufficient for holding combined dimensions of the plurality of parcels to be delivered to the storage receptacle, notifying at least one of the one or more delivery carriers one or more of the plurality of parcels are not to be delivered to the storage receptacle during the time;




Motoyama –(~106)  if the identified locker is too small, or otherwise not suitable for storing the package, then the delivery system may try to find a more suitable locker compartment.., Motoyama –(~106)   [0179] - [0200],[0204], [Figure 7].


Motoyama (‘106 ) teaches once measurements of a package are provided to a digital locker delivery system, the delivery system may use the measurements to find a locker compartment that is suitable for holding the package, Motoyama (‘106 ), [0183], [Figure 7]; Motoyama –(~106) teach the sensors are meant to collect information about one or more dimensions (combined dimensions) of a package stored in locker compartment 330., Motoyama –(~106) [0110]; and Motoyama –(~106) teaches physical characteristics may include dimensions of the package (e.g., height a width and a length of the box),  weight of the package , Motoyama –(~106)  [0215] . 


Motoyama –(~106) teaches if more than one package are stored in  a locker compartment, then physical characteristics of each package may be determined. If that is not possible or difficult to determine, then physical characteristics of the packages taken as a whole (combined) may be determined., Motoyama –(~106)  [0216] ; and Motoyama –(~106) teaches if the sensors determine that there are two boxes stored in the compartment, and one box is placed on top of the other box, then the sensors may determine a size of each of the boxes., Motoyama –(~106) [0117]

Motoyama –(~106)  teaches physical packages taken as a whole and those combined packages are considered as a whole.)

and a mobile computing device comprising at least one wireless communication radio, one or more third processors, and at least one second storage medium comprising instructions which, receiving, via the at least one wireless communication radio and from the at least one computing device, a generated access code for facilitating unlocking of the electronically-controlled locking mechanism of the storage receptacle; and


Motoyama –(~106)  discloses FIG. 1 is a block diagram that depicts example architecture of a digital locker delivery system 10., Motoyama –(~106)  [Figure 1], [063]. 

Motoyama –(~106)  teaches Digital locker delivery system 10 may be configured allow lockers in a digital locker facility 110 to communicate, via one or more computer networks 155, with one or more sellers 172, 174, and one or more buyers 182, 184.,  Motoyama –(~106)  [0065]-[067],[Figure 1].  

Motoyama –(~106)  teaches although an access pin number has been described …as a medium for enabling access to the digital locker,  alternative systems may use other methods for facilitating access to the locker.  For example, a buyer 720 …. may launch a mobile application on his mobile phone, and use Bluetooth wireless technology and the mobile application to send data to the digital locker and to receive data from the digital locker., Motoyama –(~106) [0362]. 


 transmitting, via the at least one wireless communication radio, transmit the access code to the wireless interface of the storage receptacle.

Motoyama –(~106)  teaches although an access pin number has been described …as a medium for enabling access to the digital locker,  alternative systems may use other methods for facilitating access to the locker.  For example, a buyer 720 …. may launch a mobile application on his mobile phone, and use Bluetooth wireless technology and the mobile application to send data to the digital locker and to receive data from the digital locker., Motoyama –(~106) [0362]. 

Motoyama –(~106)  In step 1214, seller 1102 sends an access code for the digital locker to buyer 1255. The access code may be used by buyer 1255 to open up the digital locker to retrieve the package from the locker. The access code may be pin number, and alpha-numerical string, or other data that buyer 1255 may use to open up the digital locker. , Motoyama  [0283], [Figure 12].



Regarding Claim 2, (Previously Presented)

The system of claim 1 wherein  the system further comprises at least one camera at the storage receptacle in a location positioned to record activity of [[the]] a delivery carrier.

Motoyama –(~106) teaches sensors 1030, 1040 may also collect other types of information useful in identifying a user, a package, a mailing document, and the like. For example, sensors 1030 may be used to monitor surroundings of digital locker 30 using cameras and other visual data collecting devices., Motoyama –(~106) [0101]; and Motoyama –(~106) teaches sensors may be cameras configured to detect whether a person is standing in front of the compartment, and if so, take a picture of the person, or record a video depicting the person. Those sensors may be used as security cameras or as authentication devices., Motoyama –(~106)  [0121].



Regarding Claim 3, (Previously Presented) 

The system of claim 1 wherein detecting the one or more expected parcels are within the storage receptacle comprises determining, with at least one sensor of the storage receptacle, one or more identifying parameters of the parcel in the storage receptacle. 

Motoyama –(~106) teaches sensors are configured to determine whether one or more objects are stored in the compartment. If two or more objects are stored in the compartment…, and if the sensors determine that there are two boxes stored in the compartment, and one box is placed on the top of the other box,
then the sensors may determine a size of each of the boxes, and transmit the information separately to a locker controller Motoyama –(~106) [0117].





Regarding Claim 4, (Previously Presented) 

The system of claim 3 wherein the at least one sensor comprises an infrared scanner or ultrasonic scanner to measure parcel dimensions, a barcode scanner or a QR code scanner to read a tracking label on the parcel, and/or a scale to measure a weight of the parcel.  


Motoyama –(~106) teaches if the collected data includes QR code information or RFID  code information collected from a mailing slip or mailing label, the collected data may be used to identify a package, a letter or other item to which the QR code label or the RFID code label is affixed. If the collected data includes bar-code data collected from a package slip or other type of printed code, then the collected data may be also used to identify a locker in which the package is to be deposited, or a locker from which the package is to be retrieved., Motoyama –(~106) [0128].


Motoyama –(~106)  teaches the information provided by sensors of a digital locker may be used to monitor a digital locker. The information may include information indicating whether any item is stored in a locker, and if so, a size of the item stored in the locker, and any other characteristics of the item. Such characteristics may include a color of the packaging of the item, a weight of the item, and the like., Motoyama –(~106) [0156],

Motoyama –(~106) teaches digital locker system utilizes a variety of sensors, including sensors for measuring and weighing the packages. The sensors may include weight sensors, light sensors, infra-red sensors, optical sensors, magnetic sensors, and the like. The sensors may be used to determine various characteristics of a package, such as physical dimensions of a package, a weight of the package, a color of the wrapping of the package, an appearance of the package, and the like, Motoyama –(~106)  [050].


(Motoyama –(~106)  teaches infra-red scanners, a barcode scanner or a QR code scanner to read a tracking label on the parcel, and/or a scale to measure a weight of the parcel.); (The labels infrared scanner or ultrasonic scanner, a barcode scanner or a QR code scanner, and/or a scale to measure a weight are merely names and labels indicating a particular function and do not alter the structure or function of the claimed invention, accordingly these limitations (e.g., infrared scanner or ultrasonic scanner, a barcode scanner or a QR code scanner, and/or a scale to measure a weight) do not patentability distinguish the claims from the cited prior art.)



Regarding Claim 5, (Previously Presented) 

A method for securing delivery of parcels to a storage receptacle, the storage receptacle comprising an electronically-controlled locking mechanism, a wireless interface, and at least one processor, the method comprising:


Motoyama –(~106)  teaches controlled access to a locker compartment, Motoyama [072].; Motoyama –(~106) Once the purchase transaction is completed, the buyer may receive a purchase-confirmation message. The message may include a physical address of the digital locker facility 110 and an access code for a particular digital locker compartment, in which the pair of tickets will be delivered, and from which the pair of tickets may be picked up/retrieved.  Motoyama –(~106) [072], [074], [083] and [0175], [Figure 6].


with at least one computing device: receiving, from one or more delivery carriers, dimensions of a plurality of parcels to be delivered to the storage receptacle during a time; 

Motoyama (‘106 ) teaches once measurements of a package are provided to a digital locker delivery system, the delivery system may use the measurements to find a locker compartment that is suitable for holding the package, Motoyama (‘106 ),  [0180]-[0183], [Figure 7];  

Motoyama –(~106) teaches encoded information …  includes a package handling instructions.  The encoded information may include instructions pertaining to notifications that the package remains in the digital locker longer than a certain period of time, and pertaining to information about any awards that are available if the package is picked up from the digital locker shortly after the package was delivered to the digital locker., Motoyama –(~106) [0186], [0247].


and in response to determining that dimensions of the storage receptacle are insufficient for holding combined dimensions of the plurality of parcels to be delivered to the storage receptacle, notifying at least one of the one or more delivery carriers one or more of the plurality of parcels are not to be delivered to the storage receptacle during the time; with the storage receptacle:

Moyotama –(~106) teaches checking whether the identified locker is large enough to hold the package. If the identified locker is indeed large enough, then the delivery system may use the identified locker for storing the package. However, if the identified locker is too small, or otherwise not suitable for storing the package, then the delivery system may try to find a more suitable locker compartment at some other location., Moyotama –(~106) [0179] –[0180].


Motoyama –(~106) teaches sensors may collect two or more dimensions  (combined dimensions ) of the package. For example, if a package is a box, then the sensors may collect a height, a width, and a length of the package, although some of those dimensions may not be available to some sensors. Motoyama [0113], [0117], [0229].   Motoyama –(~106) teaches more than one package are stored in a locker compartment., Motoyama –(~106) [0117],[0216].


wirelessly receiving, by the wireless interface of the storage receptacle, an access code for unlocking of the storage receptacle

Motoyama –(~106) teaches locker manager 1104 may retrieve an access code for the identified locker, and send the access code to a locker controller of the identified locker. Upon receiving the access code, the locker controller may unlock the locker, and, in step 816, open the door of the locker, Motoyama –(~106) [0237]-[238], [Figure 7].

Motoyama –(~106)  teaches sending an access code for the digital locker to for the purposes of retrieving a package from the locker. The access code may be pin number, and alpha-numerical string, or other data that buyer 1255 may use to open up the digital locker. , Motoyama  [0283], [Figure 12],[0261], [0362].


in response to confirming, by the at least one processor, validity of the access code, unlocking, by the at least one processor, the electronically-controlled locking mechanism to permit access to an interior of the storage receptacle; and


Motoyama –(~106) teaches locker manager 1104 may retrieve an access code for the identified locker, and send the access code to a locker controller of the identified locker. Upon receiving the access code, the locker controller may unlock the locker, and, in step 816, open the door of the locker, Motoyama –(~106) [0237]-[238], Figure 7].



detecting whether the one or more expected parcels is within the storage receptacle, wherein detecting whether the one or more expected parcels is within the storage receptacle comprises detecting one or more identifying parameters of contents of the storage receptacle; an


Motoyama –(~106) teaches sensors may collect two or more dimensions  (combined dimensions, parameters ) of the package. For example, if a package is a box, then the sensors may collect a height, a width, and a length of the package, although some of those dimensions may not be available to some sensors. Motoyama [0113], [0117], [0229].   Motoyama –(~106) teaches more than one package are stored in a locker compartment., Motoyama –(~106) [0117],[0216], [0262]-[0264].

in response to detecting that the one or more expected parcels is within the storage receptacle, re-locking, by the at least one processor, the electronically-controlled locking mechanism

Motoyama –(~106)  [0242] teaches the locker manager may compare physical dimensions of the object deposited in a locker with the reference physical dimensions of the package, and if the dimensions match within an error value, then locker manager 1104 may determine that the intended package was deposited in the locker. Alternatively, or in addition to comparing the dimensions, locker manager 1104 may compare a weight of the object deposited in a locker with a reference weight of the intended package, and if the weights match within an error value, then locker manager 1104 may determine that the intended package was deposited in the locker;  Motoyama –(~106)   [0243] In step 820, locker manager 1104 sends a message to a locker controller of the digital locker to close the locker. The locker may be closed automatically be the controller, or a message may be displayed on a touch panel of the digital locker with instructions for closing the locker., Motoyama –(~106)  [0242]-[0243], [Figure 8]. 


Motoyama –(~106) teaches determine whether an object was placed in the locker, and or whether the deposited object was intended for the locker. ;  Moyotoma (~106) [264]. Motoyama (~106 ) teaches the door of the locker compartment has been closed, and sends a signal to the locker controller 715  to indicate the locker was closed. …. In response to receiving the signal, controller 715 causes a locker compartment 716 to lock the door of the locker. Moyomota ‘106 [0264]-[0267], [Figure 7]. 


Regarding Claim 6, (Previously Presented) 

The method of claim 5, further comprising: contacting, by the delivery carrier, an intended recipient of the multiple parcels to obtain authorization for delivery of the multiple parcels to the storage receptacle based on the parcel and storage receptacle identifying data received from [[the]] vendor, wherein the storage receptacle identifying data comprises at least one of a serial number or global positioning system metadata.  

Motoyama (~106) teaches unless the particular  digital locker was explicitly requested by a seller or other entity, the delivery system may verify whether another digital locker that is more suitable for holding the package is available. If the identified digital locker is the best-fit locker for a package (authorization), then the process processed to step 7030., Motoyama (~106) [0204]-[0206].

Motoyama –(~106) teaches if more than one package are stored in a locker compartment, then physical characteristics of each package may be determined. If that is not possible or difficult to determine, then physical characteristics of the packages taken as a whole may be determined. Motoyama –(~106) [0216], [0246]


Motoyama –(~106)  teaches 802, intermediary 1102 receives a package that a seller or a sender wishes to have delivered to a digital locker. The package may have an attached label indicating the name and the address of the sender, the name and the address of the recipient, and other information, such as package- handling instructions, and the like, Motoyama (~106)  [0214], [0221] and Motoyama (~106) teaches tracking data record may have an assigned identifier or a sequence record. The identifier may also be referred to as a tracking number. The identifier ( tracking number) may be used to uniquely identify and track delivering of the package., Motoyama (~106)  [0220]- [0222] and Motoyama [0246] teaches physical address of the facility at which the digital locker is located and the number (or identifier) of the digital locker.



Regarding Claim 7-8, (Cancelled) 


Regarding Claim 9, (Previously Presented) 

The method of claim 5 further comprising, prior to instructing the one or more delivery carriers to postpone delivery of one or more multiple  parcels: contacting an intended recipient of the multiple parcels to obtain delivery prioritization; 

Moyotama –(~106) teaches checking whether the identified locker is large enough to hold the package. If the identified locker is indeed large enough, then the delivery system may use the identified locker for storing the package. However, if the identified locker is too small, or otherwise not suitable for storing the package, then the delivery system may try to find a more suitable locker compartment at some other location., Moyotama –(~106) [0179] –[0180].

Motoyama –(~106)  teaches if more than one package are stored in  a locker compartment, then physical characteristics of each package may be determined. If that is not possible or difficult to determine, then physical characteristics of the packages taken as a whole (combined) may be determined., Motoyama –(~106)  [0216].   


and generating a time-bound access code for each delivery.

Moyotama (~106) teaches one type of message may indicate that if the package is picked up within three days, then the sender and/or the recipient will be entered into a sweepstake or a lottery and will have a chance to with some prizes. Another type of message may indicate that if the package is not picked up within seven days, then the cost of renting the digital locker by the sender will be increased by a certain amount of money. Other type of message may indicate that if the package is picked after more than thirty days, then the package will be removed from the digital locker by an associate from a digital locker delivery system., Motoyama [0247] 



Regarding Claim 10, (Previously Presented) 

The method of claim 5 further including, and detecting one or more identifying parameters of contents of the storage receptacle comprising:  measuring, by [[the]]  at least one sensor of the storage receptacle, the dimensions and/or weight of  an object in the storage receptacle; 

Similar to claim 4. Motoyama –(~106)  [050], [0156], [10], 073], [054], [055].

and validating that the object is the parcel, wherein the validating comprises determining, by the at least one processor, whether the dimensions and/or weight of the object match expected dimensions and/or weight of the parcel

similar to claim 1 Motoyama –(~106)  [0307] –[0309]

wherein the storage receptacle comprises the at least one sensor for measuring the dimensions and/or weight of an object.

similar to claim 1 Motoyama –(~106)  [0239], [290]



Regarding Claim 11, (Previously presented) 

The method of claim 10 wherein the at least one sensor comprises an infrared scanner, an ultrasonic scanner, a barcode scanner, a QR code scanner, and/or a scale.

[same as claim 4],  Motoyama (~106) [0128], [0300], [Figure 7]


Regarding Claim 12, (Previously Presented)

The method of claim 10 wherein the storage receptacle includes one or more audible and/or visible feedback mechanisms, and the method further comprises, in response to confirming, by the at least one processor, that the dimensions and/or weight of the object match the expected dimensions and/or weight, presenting audible and/or visible feedback from the storage receptacle via the one or more audible and/or visible feedback mechanisms.

Motoyama (~106) teaches digital lockers may be implemented using various methods.  Figure 6 teaches  locker sensors  644 (654,664, 674) may be any type of electronic sensor, mechanical sensor, optical sensor, camera, scanner, … configured to collect information about  items,, locker compartments and users. Locker sensors are described in Figure 1 and in Figure 3A., Motoyama (~106) [0163]-[0164].

Motoyama (~106) teaches data representing physical dimensions and/or weight provided by one or more sensors installed in a locker compartment may be used to determine whether an object was placed in the locker, and/or whether the deposited object is the package intended for the locker. For example, if a weight determined by the sensors indicates a change from an almost zero value to a non-zero value, then locker manager 713 may determine that an object was placed in the locker. Furthermore, if the weight of the object placed in the locker matches a reference weight of the intended package, then locker manager 713 may determine that the object placed in the locker is the intended package.,  Motoyama (~106) [0264], [Figure 7].



Regarding Claim 13,  (Previously presented) 

The method of claim 12 further including transmitting, from a delivery carrier mobile computing device, the audible and/or visible feedback to a remote service manager and/or an intended recipient of the parcel.

Similar to claim 1. Motoyama (~106) [0362], [065] –[067],[Figure 1]


Regarding Claim 14,  (Previously Presented) 

The method of claim 10 further comprising, in response to determining in the validating that the dimensions and/or weight of the object do not match the expected dimensions and/or weight of the parcel, outputting an error notification.


Motoyama [0245] teaches  if the weight reading obtained from locker controller 1204 does not match the reference weight of the package, then locker manager 1104 may determine that something other than the package was deposited in the compartment., Motoyama [0288] –[0289]; Motoyama (~106) teaches data representing physical characteristics obtained from locker controller 1204 does not match (within a certain tolerance) the reference data representing physical characteristics of the package, then the report message may indicate to a seller, a sender, and/or recipient that some problem has occurred in delivering the package to the digital locker, or that the package has still not been delivered
to the locker., Motoyama (~106) [0288]-[0291]; [307] - [310],[Figure 11]



Regarding Claim 16, (Previously presented) 

The method of claim 5 further comprising: reporting an event to at least one computing device remote from the storage receptacle via the wireless interface of the storage receptacle.

Moyotama –(~106)  teaches the example depicted in FIG. 9 is one of many examples of the communications exchanged between entities and elements 710-718 as a package is delivered to a digital locker., Moyotama –(~106) [0249], [0324], [Figure 9], [Figure 12].

Motoyama –(~106) teaches step 948, intermediary 714 receives a delivery report from locker manager 713, and forwards the delivery message to seller 718. The delivery report may include information indicating that that the package was delivered and deposited in locker compartment 716, identification information of the digital locker that contains locker compartment 716, identification of the package, identification of a recipient of the package, and the like.; Motoyama (~106)  [0267], [0271], [Figure 7].



Regarding Claim 17, (Previously Presented) 

The method of claim 16 wherein the event is selected from a group comprising: presence of a delivered parcel in the storage receptacle; opening or closing of the storage receptacle; entry of a valid access code; and entry of an invalid access code.

Similar to claim 5,  , Motoyama –(~106) [0237]-[238], Figure 7]. and  Motoyama –(~106) [Figure 12], [0323], [326]-[0328]



Regarding Claim 18, (Previously Presented)

The method of claim 5 wherein the storage receptacle further comprises at least one camera, and wherein the method further comprises triggering, with the at least one processor, recording by the at least one camera in response to receipt of the access code, recording an entry event at the storage receptacle; and reporting the entry event via the wireless interface.

Similar to claim 2 and claim 12;  Motoyama (~106) [0163], [Figure 1],[Figure 3A].


Regarding Claim 21, (Previously Presented) 

The method of claim 3, wherein: detecting whether the is one or more expected parcels are  is within the storage receptacle further comprises: determining whether the one or more identifying parameters of the contents of the storage receptacle match one or more expected parameters for the parcel one or more expected parcels; 

Similar to claim 1 and claim 12, Motoyama (~106) [abstract], [239], [0290].


and in response to determining that the one or more identifying parameters match the one or more expected parameters, validating that the one or more expected parcels are in the storage receptacle;.

Similar to claim 12,  Motoyama (~106) [0163],[0264], [Figure 1], [Figure 3A],[Figure 7].

and locking the electronically-controlled locking mechanism in response to detecting that the at least one of the multiple parcels is within the storage receptacle comprises locking the electronically-controlled locking mechanism in response to validating that the at least one of the multiple parcels is in the storage receptacle

Similar to claim 5; Moyomota ‘106 [0264]-[0267], [Figure 7]. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Motoyama  (2016/0,216,106 A1) , Motoyama (`106)  hereon,  in view of  Levy (US 2-16/0,098,679 A1) and Van Rysselberghe (US 2011/0130134 A1).


Regarding Claim 15, (Previously Presented )

The system of claim 1 wherein the first method further comprising the steps of: …, by a delivery carrier mobile computing device, at least one of the multiple  parcels being placed in the storage receptacle; 

Motoyama teaches cameras are a type of lock sensor used to collect information about the items, locker compartments and users.  Similar to claim 2 and claim 12;  Motoyama (~106) [0163]-[0164], [Figure 1],[Figure 3A]. and Similar to claim 1. Motoyama (~106) [0362], [065] –[067],[Figure 1],  and [0117], [0216]



comparing, with at least one computing device remote from the storage receptacle, …. to storage receptacle … to detect a match; and responsive to detecting a match, confirming that the parcel was delivered to the correct storage receptacle.

Similar to claim 5  Motoyama (~106)  [0242]-[0243], [Figure 8] and [0163]-[0164].

Although highly suggested, Motoyama does not explicitly teach:
“… photographing… photograph global positioning system metadata … global positioning system metadata …”

	Levy explicitly teaches:
“… photographing  …photograph …metadata …”

Levy  column 8 lines 12-13  camera 116 is a camera for taking photos of mailing labels of items.; Levy column 8 lines 24-26 discloses in at least one embodiment, besides photographing the mailing label using camera 116m the delivery service may also enter information about the intended recipient (e,g.,  name, address on the mailing label, etc.) … and the photographs of the mailing label … is viewed by a manager and/or identified by a manger terminal, to locate the intended recipient., Levy column 8 lines 24-35.

Motoyama (~106) teaches sensors (cameras) may be configured to collect information from users, objects positioned in front of the sensors, or objects placed inside locker compartments.  Levy teaches extracting, comparing, identifying, recognizing user information from photographs. It would have been obvious to combine before the effective filing date to combine collecting information from sensors, such as cameras, to confirm the correct item was placed in the digital locker, as taught by Motoyama, with photographs, as taught by Levy to effectively identify the location of the items to register the intended recipient for future services, Levy [column 18 lines 38-39].

Van Rysselberghe teaches:

“… global positioning system metadata … storage receptacle global positioning system metadata …”

Van Rysselberghe [080] The vault  (a lockable compartment) transmits the barcode to the vendor. A more intelligent vault may include a gps allowing the vault to inform the vendor where the vault is located. The gps feature also has the advantage of automatically providing a delivery location to the vendor or a delivery person., Van Rysselberghe [079]-[083], [073].


Motoyama (~106) teaches sensors (cameras) may be configured to collect information from users, objects positioned in front of the sensors, or objects placed inside locker compartments.  Levy teaches extracting, comparing, identifying, recognizing user information from photographs. It would have been obvious to combine before the effective filing date to combine collecting information from sensors, such as cameras, to confirm the correct item was placed in the digital locker, as taught by Motoyama, with photographs, as taught by Levy to effectively identify the location of the items to register the intended recipient for future services, Levy [column 18 lines 38-39]. Van Rysselberghe teaches video record of a person entering a premises to deliver goods or to render services. It would have been obvious to combine before the effective filing date the use of location data gathered from photographs and physical locations collected by cameras,  as taught by Motoyama (~106 ) and Levy  with  global positioning system (gps) data of vault/locker, as taught by Van Rysselberghe to automatically provide a delivery location to the vendor or a delivery person, Van Rysselberghe [080].

 Claims 19, and 20 are cancelled.


Conclusion

The following prior at made of record and not relied upon is considered pertinent to Applicant’s disclosure: Grady (US 2017/0293,855) discloses a package room system with a sensor configured to receive data concerning a package.; and Motoyama (US 2016/0,027,261 A1), Motoyama  261 hereon, discloses  a digital locker.; Robinson (US  2015/0,106,291 A1) discloses  instructing the delivery driver to deliver the package to a different locker etc if  the package not fitting in any of the available locker. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA LABOGIN whose telephone number is (571)272-9149.  The examiner can normally be reached on Monday -Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270- 5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THEA LABOGIN/Examiner, Art Unit 3624                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624